                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MONTANA

                                BILLINGS DIVISION


 UNITED STATES OF AMERICA,
                                              Case No. CR 08-28-BLG-BMM
                 Plaintiff,

 vs.
                                                      ORDER
 MARTY HOPPEL,

                 Defendant.




          IT IS HEREBY ORDERED that the Defendant, Mary Hoppel, may appear at

the hearing on the Motion for Early Termination of Supervised Release, on May 22,

2019 at 2:30 p.m. BY TELEPHONE OR VIDEO. Defense counsel will notify the

Court how Mr. Hoppel will appear and make arraignments with the Clerk of Court's

office.

          DATED this 13th day of May, 2019.
